                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JOHN CRAIG HAYNES                      :

                 Plaintiff             :   CIVIL ACTION NO. 3:18-1837

       v.                              :        (JUDGE MANNION)

DR. IHUOMA NWACHUKWI, et al. :

                Defendants             :


                                  ORDER

      Presently before the court is the report and recommendation of

Magistrate Judge Susan E. Schwab (“Report”), which recommends that

several claims be severed from this action and transferred to the United

States District Court for the District of New Jersey. (Doc. 20). Specifically,

Judge Schwab recommends that the claims against defendants Gary

Lanigan, Steven Johnson, Dr. Ihuoma Nwachukwi, Umanuka Blessing, and

University Correctional Health Care (collectively “New Jersey Defendants”),

who are all domiciled in New Jersey, should be severed and transferred

because this court may not exercise personal jurisdiction over them. (Doc.

20, at 19). On May 23, 2019, the pro se plaintiff John Craig Haynes

(“Haynes”) filed objections to Judge Schwab’s Report. (Doc. 25).
      Although Haynes did file objections, he does not object to the

severance and transfer of all claims against the New Jersey Defendants to

the United States District Court for the District of New Jersey. (Doc. 25, at 6)

(“Plaintiff does not object to the portion of the Chief United States Magistrate

Judge to recommend that all claims against Defendants Lanigan, Johnson,

Nwachukwi, Blessing, and University Correctional be served and transferred

to the United States District Court for the District of New Jersey.”). Rather,

Haynes’ objections state that he should be afforded the opportunity to

conduct pre-ruling jurisdiction discovery to establish that this court does have

personal jurisdiction over the New Jersey Defendants. (Doc. 25).

      The concepts of personal jurisdiction and venue are often confused by

practicing attorneys, so it comes as no surprise that Haynes, a pro se litigant,

also committed this error. Once the claims against the New Jersey

Defendants are severed and transferred, the issue of whether this court—

the United States District Court for the Middle District of Pennsylvania—has

personal jurisdiction over the New Jersey Defendants is no longer relevant.

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed.R.Civ.P. 72(b) advisory committee notes; see


                                     -2-
also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      This court agrees with the sound reasoning that led Judge Schwab to

her recommendation. Based on this court’s review of the record and the

parties lack of objection to the severance and transfer of all claims against

the New Jersey Defendants, IT IS HEREBY ORDERED THAT:

      (1) Judge Schwab’s Report (Doc. 20) is ADOPTED IN ITS ENTIRETY;

      (2) Haynes’ objections (Doc. 25) are DISMISSED AS MOOT;

      (3) Under Federal Rule of Civil Procedure 21, all claims against the

         New Jersey Defendants are SEVERED from this case;

      (4) Under 28 U.S.C. §1631, all severed claims against the New Jersey

         Defendants are TRANSFERRED to the United States District Court

         for the District of New Jersey; and




                                    -3-
        (5) The Clerk of Court is directed to TERMINATE defendants Gary

             Lanigan, Steven Johnson, Dr. Ihuoma Nwachukwi, Umanuka

             Blessing, and University Correctional Health Care from this case.




                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: June 27, 2019
18-1837-01




                                        -4-
